Pfeifer, J.,
dissenting.
{¶ 80} Capitalizing current expenses, particularly fuel costs, is a bad practice. Even the commission admits that it is a departure from standard policy, which requires that “ordinary expenses * * * be recovered, if at all, through annual revenues.” In this case, this departure from standard policy, which is also contrary to accepted accounting practices, is not justified. There is no compelling reason to spread the expense of fuel or “vegetation management” (the trees, *322shrubs, and other vegetation will undoubtedly have to be cut again) over three years, let alone 25.
Craig I. Smith, for appellant Elyria Foundry Company.
Vorys, Sater, Seymour & Pease, M. Howard Petricoff, and Stephen M. Howard, for appellant WPS Energy Services, Inc.
Marc Dann, Attorney General, Duane Luckey, Senior Deputy Attorney General, and William L. Wright, Thomas W. McNamee, and John H. Jones, Assistant Attorneys General, for appellee Public Utilities Commission of Ohio.
James W. Burk and Stephen L. Feld; Jones Day and Helen L. Liebman, for intervening appellee FirstEnergy Corp.
McNees, Wallace & Nurick, L.L.C., Samuel C. Randazzo, Lisa G. McAlister, and Daniel J. Neilsen, for intervening appellee Industrial Energy Users-Ohio.
{¶ 81} The majority opinion states that “[fjuel deferrals (and distribution deferrals) will be recovered over a 25-year period * * Although this practice may smooth out a utility’s bottom line, the reality is that we are pushing expenses incurred today onto a later generation of ratepayers. It is a boon to people who leave the system, whose current rates are being subsidized by future ratepayers. And it is a travesty to think that a child born next year, who takes an apartment in 20 years, will be paying (however small an amount) for last year’s higher-than-expected fuel costs.
{¶ 82} Providing rate certainty today does not justify the commission’s decision to allow current costs to be deferred. I dissent.